UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7706


IVAN L. MENDEZ,

                  Plaintiff - Appellant,
           v.

UNKNOWN,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-00917-LMB-TRJ)


Submitted:   December 20, 2012              Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ivan L. Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ivan   L.   Mendez    appeals    the    district    court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).            We have reviewed the record and find

that   this    appeal     is   frivolous.     Accordingly,       we   dismiss   the

appeal for the reasons stated by the district court.                    Mendez v.

Unknown, No. 1:12-cv-00917-LMB-TRJ (E.D. Va. Aug. 31, 2012).                     We

dispense      with   oral      argument     because   the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                          2